UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 7, 2007 PETROQUEST ENERGY, INC. (Exact name of registrant as specified in its charter) DELAWARE 72-1440714 (State of Incorporation) (I.R.S. Employer Identification No.) 400 E. Kaliste Saloom Rd., Suite 6000 Lafayette, Louisiana 70508 (Address of Principal Executive Offices) (Zip Code) Commission File Number: 0-019020 Registrant’s telephone number, including area code:(337) 232-7028 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 7, 2007 PetroQuest Energy, Inc. (the “Company”) announced net income for the quarter ended June 30, 2007 of $9,630,000 or $0.19 per share, compared to second quarter 2006 net income of $7,982,000 or $0.16 per share.Net cash flow provided by operating activities before working capital changes for the second quarter of 2007 was $48,790,000, as compared to $34,829,000 for the comparable 2006 period.Net cash flow provided by operating activities during the second quarters of 2007 and 2006 totaled $43,773,000 and $45,174,000, respectively.For the first six months of 2007, the Company reported net income of $20,444,000 or $0.41 per share.The Company reported net income of $17,131,000 or $0.35 per share for the first six months of 2006.For the first six months of 2007, net cash flow provided by operating activities before working capital changes was $97,031,000.Net cash flow provided by operating activities before working capital changes for the first six months of 2006 was $68,762,000.Net cash flow provided by operating activities totaled $112,220,000 and $75,148,000 during the six months ended June 30, 2007 and 2006, respectively.See the attached schedule for a reconciliation of net cash flow provided by operating activities to net cash flow provided by operating activities before working capital changes. Oil and gas sales during the second quarter of 2007 increased 30% to $64,831,000 as compared to $49,868,000 in the second quarter of 2006.Production for the second quarter of 2007 was 20% higher than production for the comparable period of 2006.Stated on an Mcfe basis, unit prices received during the second quarter of 2007 were 9% higher than the comparable 2006 period.For the first six months of 2007, oil and gas sales increased 31% to $126,714,000 from $96,884,000 in the first six months of 2006.Production for the first six months of 2007 was 26% higher than production for the comparable period of 2006.Stated on an Mcfe basis, unit prices received during the first six months of 2007 were 4% higher than the prices received during the comparable 2006 period. Lease operating expenses for the second quarter of 2007 decreased to $1.06 per Mcfe as compared to $1.35 per Mcfe in the second quarter of 2006.For the first six months of 2007, lease operating expenses decreased 23% to $0.98 per Mcfe from $1.28 per Mcfe in the comparable period of 2006.Decreased unit costs were primarily the result of higher production in the current periods and the absence of operating expenses related to high cost Gulf of Mexico properties that were sold in November 2006.Depreciation, depletion and amortization (“DD&A”) on oil and gas properties for the second quarter of 2007 was $3.73 per Mcfe as compared to $3.01 per Mcfe in the second quarter of 2006.For the first six months of 2007, DD&A increased 18% to $3.60 per Mcfe from $3.06 per Mcfe for the comparable period of 2006.The increase in DD&A is primarily due to increased costs to drill for, develop and acquire oil and gas reserves along with two commercially unproductive wells during 2007.General and administrative expenses increased $1,980,000 and $5,005,000 for the second quarter and six months ended June 30, 2007, as compared to the respective 2006 periods.The increases are primarily due to non-cash expense related to SFAS 123(R), which increased approximately $1,728,000 and $4,439,000 during the quarter and six months ended June 30, 2007, respectively, as compared to the 2006 periods. 2 The following table sets forth certain information with respect to the oil and gas operations of the Company for the three- and six-month periods ended June 30, 2007 and 2006: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Production: Oil (Bbls) 286,692 187,449 646,473 342,423 Gas (Mcf) 6,103,848 5,408,047 11,636,162 10,285,010 Total Production (Mcfe) 7,824,000 6,532,741 15,515,000 12,339,548 Sales: Total oil sales $ 19,510,894 $ 12,254,099 $ 41,098,794 $ 21,019,667 Total gas sales 45,319,729 37,613,962 85,615,423 75,864,315 Total oil and gas sales 64,830,623 49,868,061 126,714,217 96,883,982 Average sales prices: Oil (per Bbl) $ 68.06 $ 65.37 $ 63.57 $ 61.39 Gas (per Mcf) 7.42 6.96 7.36 7.38 Per Mcfe 8.29 7.63 8.17 7.85 The above sales and average sales prices include increases (reductions) related to gas hedges of $1,318,000 and $2,328,000 and oil hedges of $22,200 and ($808,000) for the three months ended June 30, 2007 and 2006, respectively.The above sales and average sales prices include additions (reductions) related to gas hedges of $3,841,000 and $3,367,000 and oil hedges of $232,200 and ($1,485,000) for the six months ended June 30, 2007 and 2006, respectively. The following initiates guidance for the third quarter of 2007: Guidance for Description 3rd Quarter 2007 Production volumes (MMcfe/d) 82 - 87 Percent gas 80% Expenses: Lease operating expenses (per Mcfe) $1.10 - $1.20 Production taxes (per Mcfe) $0.25 - $0.29 Depreciation, depletion and amortization (per Mcfe) $3.70 - $3.80 General and administrative (in millions) $5.8 - $6.2 Interest expense (in millions) $3.6 - $4.0 Effective tax rate (all deferred) 37% 3 The following updates guidance for the full year of 2007: Guidance for Description Full Year 2007 Production volumes (MMcfe/d) 82 - 87 Percent gas 75% Expenses: Lease operating expenses (per Mcfe) $1.00 - $1.10 Production taxes (per Mcfe) $0.27 - $0.31 Depreciation, depletion and amortization (per Mcfe) $3.70 - $3.80 General and administrative (in millions) $22 - $23 Interest expense (in millions) $15 - $16 Effective tax rate (all deferred) 37% Operations Update Drilling activity during the second quarter of 2007 included three successful horizontal Woodford Shale wells in the Arkoma Basin, four successful horizontal coalbed methane wells in the Arkoma Basin and five successful wells in East Texas. A total of seven successful wells were drilled in the Arkoma Basin during the second quarter of 2007 resulting in an 88% success rate.The Company completed its third and fourth operated horizontal wells in the Woodford Shale during the second quarter, and is currently drilling its fifth operated horizontal Woodford well.Drilling continues in the Arkoma Basin with one operated rig drilling horizontal wells targeting the Woodford Shale as well as other non-operated activity.Current plans are to add a second operated rig during the third quarter which will accelerate the development of this core area. PetroQuest participated in the drilling and completion of five wells in the East Texas Basin during the second quarter of 2007.Additionally, the Company expanded its leasehold position in East Texas by approximately 5,500 net acres through an ownership in a horizontal drilling program.The first well is expected to spud during the third quarter and is targeting oil in the Buda formation. In the Gulf Coast Basin, the Company’s Fricasse prospect has been drilled and approximately 95 feet of net productive sands were logged in this well.The well is being completed and is expected tobegin producing during the next week.The Company has a 31% net revenue interest (NRI) in this well. The Company’s Bandon Dunes prospect has been drilled and logged approximately 126 feet of net productive sands.The Company has a 19% NRI in the well and first production is expected to commence during the fourth quarter. The Company’s Kosati Pines prospect has reached total depth and should complete logging operations this week.The Company has a 25% working interest in this prospect. The Company’s Atchafalaya prospect was drilled to total depth and has been determined to be commercially non-productive.The Company has a 23% working interest in this prospect. 4 Hedging Update The Company initiated the following commodity hedging transactions during July 2007: Instrument Production Period Type Daily Volumes Price Natural Gas: 2008 Costless Collar 5,000 Mmbtu $ 7.50 - 9.18 Crude Oil: August - December 2007 Costless Collar 500 Bbls $ 70 - 75.25 2008 Costless Collar 400 Bbls $ 70 - 75.55 After executing the above transactions, the Company has approximately 11.1 Bcfe and 2.7 Bcfe of hedges for 2007 and 2008, respectively. About the Company PetroQuest Energy, Inc. is an independent energy company engaged in the exploration, development, acquisition and production of oil and natural gas reserves in the Arkoma Basin, East Texas, South Louisiana and the shallow waters of the Gulf of Mexico.PetroQuest trades on the New York Stock Exchange under the ticker PQ. Forward-Looking Statements This press release contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected.Among those risks, trends and uncertainties are our ability to find oil and natural gas reserves that are economically recoverable, the volatility of oil and natural gas prices, declines in the values of our properties resulting in ceiling test write-downs, our ability to replace reserves and sustain production, our estimate of the sufficiency of our existing capital sources, our ability to raise additional capital to fund cash requirements for future operations, the uncertainties involved in estimating quantities of proved oil and natural gas reserves, in prospect development and property acquisitions or dispositions and in projecting future rates of production, the timing of development expenditures and drilling of wells, hurricanes and other natural disasters, and the operating hazards attendant to the oil and gas business.In particular, careful consideration should be given to cautionary statements made in the various reports PetroQuest has filed with the Securities and Exchange Commission. PetroQuest undertakes no duty to update or revise these forward-looking statements. 5 PETROQUEST ENERGY, INC. Consolidated Balance Sheets (unaudited) (Amounts in Thousands) June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 1,659 $ 4,795 Revenue receivable 25,221 21,767 Joint interest billing receivable 20,231 20,072 Hedging asset 4,304 10,527 Prepaid drilling costs 3,333 4,886 Other current assets 5,427 2,143 Total current assets 60,175 64,190 Property and equipment: Oil and gas properties: Oil and gas properties, full cost method 801,756 695,116 Unevaluated oil and gas properties 58,509 51,567 Accumulated depreciation, depletion and amortization (370,286 ) (314,869 ) Oil and gas properties, net 489,979 431,814 Gas gathering assets 19,529 19,072 Accumulated depreciation and amortization of gas gathering assets (5,082 ) (3,562 ) Total property and equipment 504,426 447,324 Other assets, net of accumulated depreciation and amortization of $12,417 and $11,719, respectively 6,815 6,776 Total assets $ 571,416 $ 518,290 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable to vendors $ 50,650 $ 34,790 Advances from co-owners 14,226 13,391 Oil and gas revenue payable 6,374 6,935 Accrued interest 2,444 2,453 Asset retirement obligation 9,010 9,028 Other accrued liabilities 6,610 5,484 Total current liabilities 89,314 72,081 Bank debt 50,000 47,000 10 3/8% senior notes 148,643 148,537 Asset retirement obligation 12,331 11,211 Deferred income taxes 59,755 49,646 Other liabilities 104 104 Commitments and contingencies Stockholders' equity: Common stock, $.001 par value; authorized 75,000 shares; issued and outstanding 48,190 and 47,788 shares, respectively 48 48 Paid-in capital 129,586 124,552 Accumulated other comprehensive income 2,712 6,632 Retained earnings 78,923 58,479 Total stockholders' equity 211,269 189,711 Total liabilities and stockholders' equity $ 571,416 $ 518,290 6 PETROQUEST ENERGY, INC. Consolidated Statements of Income (unaudited) (Amounts in Thousands, Except Per Share Data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Oil and gas sales $ 64,830 $ 49,868 $ 126,714 $ 96,884 Gas gathering revenue and other income 1,930 1,628 4,054 2,970 66,760 51,496 130,768 99,854 Expenses: Lease operating expenses 8,319 8,827 15,256 15,778 Production taxes 2,054 1,212 4,184 2,782 Depreciation, depletion and amortization 30,051 20,352 57,664 39,071 Gas gathering costs 1,344 927 2,294 1,644 General and administrative 5,324 3,344 10,504 5,499 Accretion of asset retirement obligation 226 383 441 753 Interest expense 3,938 3,627 7,570 6,999 51,256 38,672 97,913 72,526 Income from operations 15,504 12,824 32,855 27,328 Income tax expense 5,874 4,842 12,411 10,197 Net income $ 9,630 $ 7,982 $ 20,444 $ 17,131 Earnings per common share: Basic $ 0.20 $ 0.17 $ 0.43 $ 0.36 Diluted $ 0.19 $ 0.16 $ 0.41 $ 0.35 Weighted average number of common shares: Basic 47,978 47,394 47,883 47,360 Diluted 49,690 48,900 49,556 48,809 7 PETROQUEST ENERGY, INC. Consolidated Statements of Cash Flows (unaudited) (Amounts in Thousands) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 20,444 $ 17,131 Adjustments to reconcile net income to net cash provided by operating activities: Deferred tax expense 12,411 10,197 Depreciation, depletion and amortization 57,664 39,071 Accretion of asset retirement obligation 441 753 Amortization of debt issuance costs 479 467 Amortization of bond discount 106 96 Share based compensation expense 5,486 1,047 Changes in working capital accounts: Accounts receivable (3,454 ) 1,622 Joint interest billing receivable (159 ) 418 Accounts payable and accrued liabilities 20,411 5,515 Advances from co-owners 835 4,155 Other assets (2,444 ) (5,324 ) Net cash provided by operating activities 112,220 75,148 Cash flows from investing activities: Investment in oil and gas properties (116,916 ) (91,434 ) Investment in gas gathering assets (457 ) (5,218 ) Other (509 ) - Net cash used in investing activities (117,882 ) (96,652 ) Cash flows from financing activities: Proceeds from exercise of options 534 390 Deferred financing costs (24 ) (101 ) Purchase of restricted stock (984 ) - Repayment of bank borrowings (12,000 ) - Proceeds from bank borrowings 15,000 23,000 Net cash provided by financing activities 2,526 23,289 Net increase (decrease) in cash and cash equivalents (3,136 ) 1,785 Cash and cash equivalents, beginning of period 4,795 6,703 Cash and cash equivalents, end of period $ 1,659 $ 8,488 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 9,757 $ 8,407 Income taxes $ - $ - 8 PETROQUEST ENERGY, INC. Non-GAAP Disclosure Reconciliation (Amounts In Thousands) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net cash flow provided by operating activities $ 43,773 $ 45,174 $ 112,220 $ 75,148 Changes in working capital accounts 5,017 (10,345 ) (15,189 ) (6,386 ) Net cash flow provided by operating activities before working capital changes $ 48,790 $ 34,829 $ 97,031 $ 68,762 Note: Management believes that net cash flow provided by operating activities before working capital changes is relevant and useful information, which is commonly used by analysts, investors and other interested parties in the oil and gas industry as a financial indicator of an oil and gas company’s ability to generate cash used to internally fund exploration and development activities and to service debt.Net cash flow provided by operating activities before working capital changes is not a measure of financial performance prepared in accordance with generally accepted accounting principles (“GAAP”) and should not be considered in isolation or as an alternative to net cash flow provided by operating activities.In addition, since net cash flow provided by operating activities before working capital changes is not a term defined by GAAP, it might not be comparable to similarly titled measures used by other companies. 9 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PETROQUEST ENERGY, INC. Date:August 7, 2007 By: /s/ Daniel G. Fournerat Daniel G. Fournerat Executive Vice President, General Counsel and Secretary 10
